                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN



DONALD J. TRUMP, Candidate for
President of the United States of
America,
                                             No. 2:20-cv-01785
                 Plaintiff,

      v.

THE WISCONSIN ELECTIONS
COMMISSION, et al.,

                 Defendants,

                         &

DEMOCRATIC NATIONAL
COMMITTEE,

     Proposed Intervenor-Defendant.




   PROPOSED INTERVENOR-DEFENDANT DEMOCRATIC NATIONAL
            COMMITTEE’S DISCLOSURE STATEMENT



      The undersigned, counsel of record for Proposed Intervenor-Defendant

Democratic National Committee, furnishes the following in compliance with Civil L.

R. 7.1 and Fed. R. Civ. P. 7.1.

      The Democratic National Committee has no parent companies or publicly

held companies with a 10% or greater ownership interest in it.




           Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 2 Document 25
 Dated: December 3, 2020                   Respectfully Submitted,




                                           By: s/ Michelle M. Umberger
Seth P. Waxman*                               Michelle M. Umberger
WILMER CUTLER PICKERING HALE AND              SBN 1023801
    DORR LLP                                  Charles G. Curtis, Jr.
1875 Pennsylvania Ave., NW                    SBN 1013075
Washington, DC 20006                          Sopen B. Shah
(202) 663-6000                                SBN 1105013
seth.waxman@wilmerhale.com                    Will M. Conley
                                              SBN 1104680
David S. Lesser*                              PERKINS COIE LLP
Jamie Dycus*                                  33 East Main St., Suite 201
WILMER CUTLER PICKERING HALE AND              Madison, WI 53703
    DORR LLP                                  (608) 663-7460
7 World Trade Center                          ccurtis@perkinscoie.com
250 Greenwich Street                          mumberger@perkinscoie.com
New York, NY 10007                            sshah@perkinscoie.com
(212) 230-8800                                wconley@perkinscoie.com
david.lesser@wilmerhale.com
jamie.dycus@wilmerhale.com                    Marc E. Elias*
                                              John Devaney*
Matthew W. O’Neill                            Zachary J. Newkirk*
  SBN 1019269                                 PERKINS COIE LLP
FOX, O’NEILL &                                700 Thirteenth St., N.W.,
  SHANNON, S.C.                                   Suite 800
622 North Water Street,                       Washington, D.C. 20005
    Suite 500                                  (202) 654-6200
Milwaukee, WI 53202                            melias@perkinscoie.com
(414) 273-3939                                 jdevaney@perkinscoie.com
mwoneill@foslaw.com                            znewkirk@perkinscoie.com


* Application for admission pending         Counsel for Proposed Intervenor-Defendant




                                       2

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 2 Document 25
